DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 1/12/2022 is acknowledged.
Claims 1, 2, 3, 7, and 9 are amended.
Claims 6 and 12 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Response to Amendments
Amendments filed on 1/12/2022 are entered for prosecution. Claims 1-3, 5, 7-9, 11, 13, and 14 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John P. Kong (Reg. No.: 40,054) on 1/28/2022.

	The application has been amended as follows:
	In the claim:
	
7. (Currently Amended) A terminal, comprising: 
a plurality of panels, including a first panel and a second panel, the first panel being configured to form a beam pointing to a first network device, and the second panel being configured to form a beam pointing to at least one candidate cell and being dedicated to candidate cell measurement; 
a service transmission unit configured to perform service transmission with the first network device by using the first panel via a first receive beam; 
a measurement unit configured to measure, simultaneously with the performing of the service transmission by the service transmission unit, at least one candidate cell by using the second panel via a second receive beam that is different from the first receive beam; and 


Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 13, and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 7 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… measuring, by the terminal, simultaneously with the performing of the service transmission, at least one candidate cell by using a second panel via a second receive beam that is different from the first receive beam” and in combination with other limitations recited in claim 1.
Claim 7 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 7.
Claims 2, 3, 5, 8, 9, 11, 13, and 14 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Applicant agreed and authorized for the Examiner’s amendments for further clarifications of the claim languages during an interview with John P. Kong (Reg. No.: 40,054) on 1/28/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471